Citation Nr: 9911304	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-23 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for back and hip injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from March 13, 1984 to 
May 11, 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, additional development will 
be necessary in order to comply with the law, regulations and 
precedent decisions of the U. S. Court of Appeals for 
Veterans Claims and VA's General Counsel.

The Board is unable to discern whether the RO denied the 
appellant's section 1151 claim on the basis of no disability 
of the back or hips as a result of her fall at the Montgomery 
VA Medical Center (VAMC) in June 1996, or on the basis that 
any resulting disability of the back or hips was not due to 
negligence by VA.  The first paragraph of the "Reasons and 
Bases" section of the RO's June 1997 rating decision appears 
to follow the former, while the last paragraph unmistakably 
denies the claim on the basis of the latter - no negligence 
by VA.  See Rating Decision, pgs. 1-2 (June 11, 1997).  The 
RO's Statement of the Case of July 1997 restates the same 
reasons and bases.

Section 1151 of 38 U.S.C.A. was amended by Congress with the 
passage of Public Law 104-204, the VA and Housing and Urban 
Development, and Independent Agencies Appropriations Act of 
1997, 110 Stat. 2874, 2926 (Sep. 26, 1996).  Section 422(a) 
of that act amended 38 U.S.C.A. § 1151 to provide, in effect, 
that compensation on the basis of disability as a result of 
VA medical treatment would be payable only where disability 
was due to fault on the part of VA or an event not reasonably 
foreseeable.  However, the amended provisions of section 1151 
are not for application in this case because the appellant's 
section 1151 claim was filed in November 1996.  See Statement 
in Support of Claim, VA Form 21-4138 (Nov. 15, 1996).  VA's 
General Counsel has specifically held that the old version of 
section 1151 applies to all claims filed before October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31623 (1998).  
Thus, the old version of section 1151 controls the 
disposition of this appeal.

In pertinent part, the version of 38 U.S.C.A. § 1151 that 
controls the outcome of this case provides that in the 
absence of a veteran's own willful misconduct, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  Hence, 
although the revised regulatory section, 38 C.F.R. § 3.358(c) 
(3), provides that compensation under section 1151 will not 
be payable for the "necessary consequences" of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, a fault-based, 
i.e., negligence, standard is not for application in this 
case.

Consequently, in order to accord due process, and avoid any 
prejudice to the appellant, the Board must remand this case 
for readjudication.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The appellant's substantive appeal of August 1997 reflects her 
request for a hearing before a Member of the Board to be held 
at the RO.  However, it does not appear that the RO took any 
action in response to her request for a hearing before the 
Board.  Moreover, the appellant has not since withdrawn her 
request for a hearing before a Board Member in connection with 
this claim.  By statute, the appellant is entitled to a 
hearing before a Member of the Board who will issue the final 
decision of the Secretary.  38 U.S.C.A. §§ 7104(a), 7105(a) 
(West 1991 & Supp. 1998).  Accordingly, the RO should provide 
the appellant an opportunity to clarify whether she desires to 
present testimony before the Board in connection with the 
claim on appeal.  See 38 C.F.R. § 20.704(a) (1998).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following development:

1.  The RO must readjudicate the 
appellant's section 1151 claim in accord 
with the directives of this remand, as 
detailed above.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

2.  Thereafter, the RO should determine 
whether the appellant desires to offer 
testimony before a Member of the Board in 
connection with this appeal.  If she 
elects to appear before a Member of the 
Board at the RO, schedule the hearing in 
accordance with the date the request for 
such hearing was received by the RO.  
Should she desire a hearing before the 
Board in Washington, DC, either in person 
or via video teleconference, forward the 
case to the Board for appropriate 
scheduling action to be completed here.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


